In an action for a judicial separation, the plaintiff wife appeals from so much of a judgment of the Supreme Court, Queens County, entered February 1, 1962 in her favor, (1) as denied her motion to vacate a stipulation of settlement; (2) as failed to include in the judgment the defendant’s cruelty as a ground for the separation; (3) as failed to make the permanent alimony retroactive to the day of trial and (4) as limited the award of an additional counsel fee to $250. Judgment, insofar as appealed from, affirmed, without costs. Kleinfeld, Acting P. J., Christ, Hill and Hopkins, JJ., concur; Rabin, J., not voting.